Case 11-22208   Doc 24-1   Filed 02/06/20 Entered 02/07/20 07:51:26   Desc Exhibit
                                     Page 1 of 4
Case 11-22208   Doc 24-1   Filed 02/06/20 Entered 02/07/20 07:51:26   Desc Exhibit
                                     Page 2 of 4
Case 11-22208   Doc 24-1   Filed 02/06/20 Entered 02/07/20 07:51:26   Desc Exhibit
                                     Page 3 of 4
Case 11-22208   Doc 24-1   Filed 02/06/20 Entered 02/07/20 07:51:26   Desc Exhibit
                                     Page 4 of 4
